ACCEPTED
                                                                                         05-14-01115-CR
                                                                               FIFTH COURT OF APPEALS
                                                                                        DALLAS, TEXAS
                                                                                     2/8/2015 8:23:44 PM
                                                                                              LISA MATZ
                                                                                                  CLERK

                     No. 05-14-01115-CR/05-14-01116-CR

BRIAN WAYNE DRAKE,                    §     IN THE COURT OF APPEALS
                                                              FILED IN
                                                            5th COURT OF APPEALS
             Appellant                §                         DALLAS, TEXAS
v.                                    §                     2/8/2015 8:23:44 PM
                                      §     FIFTH   DISTRICT OF TEXAS
                                                                  LISA MATZ
THE STATE OF TEXAS,                   §                             Clerk
              Appellee.               §            AT DALLAS

     REQUEST TO EXTEND TIME TO FILE BRIEF BY THIRTY DAYS

      Brian Wayne Drake asks this Court to grant his attorney thirty additional

days to file Appellant’s briefs, making them due on Saturday, March 7, 2015.

                      Motion to Extend Time to File Brief

      Drake requests that his attorney receive an additional thirty days in which to

file his briefs, making them due on Saturday, March 7, 2015.

                                   Introduction

1.    Appellant is Brian Wayne Drake and the Appellee is the State of Texas. This

appeal concerns an appeal of two convictions for aggravated robbery.

2.    Appellant was tried in the 204th Judicial District Court of Dallas County.

3.    Appellant’s counsel has spoken with Michael Casillas, Chief of the

Appellate Section of the District Attorney’s Office. Mr. Casillas is unopposed to

this Motion.
                                Argument and Authorities

4.        There is no specified deadline to file a motion to extend time to file an

appellant’s brief. 1

5.        Appellant’s briefs were due on Saturday, February 7, 2015.

6.        Drake has not requested a previous extension.

7.        Drake’s attorney requests this extension because he filed two briefs last

week and has two motions for summary judgment set for hearing this week.

Drake’s attorney filed briefs last week in cause numbers 05-14-00217-CR and

05−14−00790−CR. Further, due to factors outside of this appeal, Drake is likely

better off filing for a voluntary dismissal of this case. The exact parameters of this

are being resolved, but Drake faces other charges and part of the proposed plea

agreement requires him to voluntarily dismiss this appeal.

                                 Prayer and Conclusion

8.        Drake requests that this Court grant his counsel an additional thirty days in

which to file his briefs. This extension will make the briefs due on Saturday,

March 7, 2015. There is no reason to believe that further extensions will be

requested.




1
    TEX. R. APP. P. 38.6(d).
                                Respectfully Submitted,

                                /s/ Niles Illich
                                Niles Illich
                                The Law Office of Niles Illich, Ph.D., J.D.
                                701 Commerce Street
                                Suite 400
                                Dallas, Texas 75202-4518
                                Direct: (972) 802-1788
                                Fax:     (972) 236-0088
                                Cell: (713) 320-9883
                                Email: Niles@appealstx.com


                      CERTIFICATE OF CONFERENCE

      This is to certify that on May 1, 2014 that Niles Illich had an email exchange

with Mike Casillas, Administrative Chief for the Appellate Division, concerning

Motions to Extend Time. Mr. Casillas indicated that he is unopposed to this

request for an extension of time.


                                /s/ Niles Illich
                                Niles Illich
                          CERTIFICATE OF SERVICE

      This is to certify that, on February 8, 2015, a true and correct copy of this

Request for an Extension of Time to File Appellant’s Brief was served on all

parties of record as follows:

VIA ELECTRONIC SERVICE
Mr. Mike Casillas
Administrative Chief, Appellate Division
Dallas County District Attorney’s Office
133 N. Riverfront Blvd., L.B. 19
Dallas, Texas 75207

                                /s/ Niles Illich
                                Niles Illich